Citation Nr: 1623900	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1968 until February 1970, with service in the Republic of Vietnam for which he was awarded a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2016, the Veteran presented testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the electronic claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a cervical spine disorder, remand is necessary to obtain Social Security Administration records, and to secure an adequate VA examination and opinion.

A January 2010 VA internal medicine record noted that the Veteran was seeking SSA benefits regarding his cervical spine disorder.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain any SSA records regarding this Veteran, including a copy of any decision to grant or deny benefits, or the records upon which any decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ must attempt to obtain the Veteran's SSA records.

The Veteran was afforded a VA examination in August 2011.  At that time, the Veteran reported that he was injured in Vietnam during a mortar explosion.  The examiner diagnosed cervical intervertebral disc syndrome with degenerative arthritis, status post discectomy with scar and opined that it was less than likely that the cervical spine condition was related to his military service.  In support of that opinion, the examiner stated that there was no documentation of cervical spine trauma in service, or any diagnosis related to the cervical spine in service.  

Unfortunately, the opinion of the August 2011 examiner is inadequate as it failed to consider whether the currently diagnosed cervical spine disorder was etiologically related to the Veteran's in-service mortar explosion injury that caused him to be thrown to the ground and lose consciousness.  The Veteran has specifically claimed that his cervical spine disorder is due to his in-service mortar explosion injury.  The Veteran is in receipt of a Purple Heart, and is currently service-connected for other conditions related to the in-service mortar explosion, including retained shrapnel, bilateral hearing loss, and tinnitus.  Thus, the in-service mortar explosion injury is conceded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding the in-service incident, the cervical spine symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.  

The examiner must opine regarding whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed cervical spine disorder had onset in, or is otherwise related to, the Veteran's period of active service.  The examiner must accept as true that the Veteran sustained an injury in-service due to a mortar explosion and must consider the Veteran's lay statements, to include those provided in an April 2010 submission and at the April 2016 Board hearing.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

